SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August 2015 Commission File Number: 001-36158 Wix.com Ltd. (Translation of registrant’s name into English) 40 Namal Tel Aviv St., Tel Aviv 6350671, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXPLANATORY NOTE Pursuant to the notice of Annual General Meeting of Shareholders (the “Meeting”) of Wix.com Ltd. (the “Company”), which was attached as Exhibit 99.1 to the Company’s report of Foreign Private Issuer on Form 6-K furnished to the Securities and Exchange Commission on August 6, 2015, the Company hereby furnishes the following documents: (i) Notice and Proxy Statement with respect to the Meeting describing proposals to be voted upon at the Meeting, the procedure for voting in person or by proxy at the Meeting and various other details related to the Meeting; and (ii) Proxy Card whereby holders of ordinary shares of the Company may vote at the Meeting without attending in person. The Notice and Proxy Statement is attached to this Form 6-K as Exhibit 99.1 and the Proxy Card is attached to this Form 6-K as Exhibit 99.2 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. WIX.COM LTD Date: August 17, 2015 /s/ Eitan Israeli Name: Eitan Israeli Title: VP & Legal Counsel 3 EXHIBIT INDEX The following exhibits are furnished as part of this Form 6-K: Exhibit 99.1Notice and Proxy Statement with respect to the Company’s 2015 Annual General Meeting of Shareholders. 99.2Proxy Card with respect to the Company’s 2015 Annual General Meeting of Shareholders. 4
